DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed March 8, 2021.  Applicant has canceled claim 1 and added claims 2-21.  Currently, claims 2-21 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments

The 35 U.S.C. 101, 103 and double patenting rejection of claim 1 is withdrawn in light of applicant’s cancellation to claim 1.

Response to Arguments

Applicant’s remarks submitted on 3/8/21 have been considered and are persuasive in regards to cancelled claim 1.

Claim Rejections - 35 USC § 101

Claims 16-20 are drawn to a computer-readable medium. However, the medium, in accordance with a broadest reasonable interpretation, may be interpreted as being drawn to a transitory embodiment, and thus directed to non-statutory subject matter (e.g., transitory propagating signal). See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory 
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101).

Claim Rejections - 35 USC § 112

Claims 6, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 6, 13 and 20 show a determination that the price matched group of online surveys is empty.   Examiner notes there is no support in the specification or figures to show this determination.  For purposes of compact prosecution, the claims are being interpreted to show 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-5, 9-12, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2002/0128898 A1) (hereinafter Smith) in view of in view of Cristofaro (US 20140089049 A1).

Claims 2, 9 and 16:
Smith, as shown, discloses the following limitations of claims 2, 9 and 16:
A system (and corresponding method and compute readable medium) for dynamic price matching comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to (Figs 1-2A, showing computer functionality and system):
receive a routed pricing grid for completion of a plurality of online surveys, wherein pricing for completion of the online surveys is based in part on a value indicator (see para [0063]-[0066], showing a price for surveys where the routing is shown by the target group identification and the value indicators are shown by the requirements and pricing parameters ),
receive a budget and an initial value of the value indicator for each online survey of the plurality of online surveys (see para [0112], where acceptable price is equivalent to budget);
generate a price-matched group of online surveys for a survey respondent who has been terminated from a first online survey (see para [0100]-[0109], [0112]-[0113] showing determination and modification of predefined target groups where users that do not fall in the criteria would be terminated from the survey and see para [0118]-[0121], showing specifying who is included and thus inherently who is not part of the group), wherein generation of the price-matched group of online surveys comprises causing the at least one process to: determine a routed complete price for each online survey using the initial value of the value indicator for the online survey and the routed pricing grid
identify online surveys with a respective routed complete price less than the budget for the online survey (see para [0112], [0135], where acceptable and unacceptable shows less than or above the budget);
a survey repository database from a set of survey repository' databases (see para [0132], "the extraction of the survey data from the database"); and
transmit the survey to the survey respondent (see para [0120], [0156], showing the survey is submitted to the target group).
Smith, however, does not specifically disclose based on load traffic for a survey repository database.  In analogous art, Cristofaro discloses the following limitations:
select a survey from the price-matched group of online surveys based on load traffic for a survey repository database from a set of survey repository' databases (see para [0021]-[0022], showing using load balancing surveys in the survey administering based on applicant’s own specification for considering traffic)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Smith with Cristofaro because  using load time will enable marketers to more effectively select participants based on the participants location (see Cristofaro, para [0004]).   
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for selecting candidates for participating in a market-research survey as taught by Cristofaro in the method for assigning a survey to a respondent of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did 

	Claims 3, 10 and 17:
	Further, Smith discloses the following limitations:
wherein properties of the value indicator include conversion percentage, incidence percentage, and length of interview (see para [0100]-[0109], where completed survey can be a conversion and duration of survey can be considered a length of interview)

Claims 4, 11 and 18:
Further, Smith discloses the following limitations:
receive a measurement for a value indicator property as the survey respondent answers the survey (see para [0132]-[0133], showing a counter that is a type of measuring);
calculate a value for the value indicator property based on the measurement (see para [0133], "survey results are analyzed on a periodic basis to generate real-time survey data. For example, in one embodiment, the automated survey mechanism generates real-time survey data by causing the survey results for a particular survey to be analyzed on a daily basis. The real-time survey data is then posted at a particular site on the network that can be accessed by the client. This allows the client to obtain survey data while the survey is still being fielded to users of the network system."); and
recalculate the value for the value indicator property' on a periodic basis based on receiving a new measurement (see para [0133], showing periodic basis for generating results and analysis).

Claims 5, 12 and 19:
Further, Smith discloses the following limitations:
wherein the routed pricing grid includes pricing based on a plurality of panels of survey respondents (see para [0112]-[0113], showing modifying a target groyp which includes the numbers completed survey requested where the surveys are associated with a price); and 
wherein each survey respondent is associated with a panel (see para [0100]-[0112], showing surveys for target groups are users/respondents that satisfy certain predefinitions)

Claims 6-7, 13-14, 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith and Cristofaro, as applied above and further in view of Smargon (US 2012/0226743 A1).


Claims 6, 13 and 20:
Smith and Cristofaro do not specifically disclose in response to determining the price matched group of online surveys is empty, transmit to the survey respondent a set of demographic questions.  In analogous art, Smargon discloses the following limitations:
determine the price matched group of online surveys is empty (see para [0085]-[0086], where creating a survey and respondent selection criteria for the survey shows it would have been obvious to one of ordinary skill that the survey is at first empty and see para [0048], Fig 4);
in response to determining the price matched group of online surveys is empty, transmit to the survey respondent a set of demographic questions (see para [0048], showing " Other examples of respondent selection criteria include user-entered information provided by potential respondents, such as contact information, employment information, and educational background, and network-inferred information, such as user browsing history, user links, and information derived from the user's contacts and from online communities in which the user participates. For example, the user initiating the survey may wish to limit responses to college students from a specific geographic region. For another example, the user initiating the survey may be a business and the survey may be directed to users with experiences with products or services provided by the business" where user entered information can be considered demographic questions);
receive a set of answers from the survey respondent in response to the set of demographic questions (see para [0051], "the initiator can select a set of user data requests of respondents that, while not used by the query to select respondents, is collected from the respondents. The user data requests provide attributes of the respondents, such as age, sex, race, occupation, etc. The requested data may be collected via the query module 240 and stored as content either in the query data and
associate the survey respondent with a first panel based on the set of answers (see para [0052], where the pool of potential respondents can be considered the panel based on answers and associating is accepting the invitation)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Smith and Cristofaro with Smargon because using demographic questions to associate respondents with a panel allows a platform to build a relationship with users who share common interests and thus differentiate services (see Smargon, para [0002]-[0006]).     
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for customized surveys as taught by Smargon in the Smith and Cristofaro combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7, 14 and 21:
Further, Smith discloses the following limitations:
wherein determining the routed complete price for each online survey using the initial value of the value indicator for the online survey and the routed pricing grid includes using the pricing associated with the first panel from the routed pricing grid (see para [0063]-[0065], showing price for survey for a target group)

Claims 8 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith and Cristofaro, as applied above and further in view of Monster (US 2007/0174108 A1)

Claims 8 and 15:
Smith and Cristofaro do not specifically disclose wherein the routed pricing grid includes pricing based on a geographic region for the survey respondent.  In analogous art, Monster discloses the following limitations:
wherein the routed pricing grid includes pricing based on a geographic region for the survey respondent (see para [0064], "the multi-region market research processing service of the present invention. As will be described in further detail below, the multi-region market research processing service (hereinafter simply "study processing service") includes a number of novel services including, electronic survey generation, delivery and result capturing services. In particular, the study processing service provides dynamic generation of electronic surveys based on a preferred language of the participant, determination and inclusion of geography sensitive price points, concept specific text and graphic formatting, and response recordation services as described further herein. ")

Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the method for reporting and analyzing multi-region research surveys as taught by Monster in the Smith and Cristofaro combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624